Using those funds, decedent purchased land located in Las Vegas to start
                    a motel business, taking title as "a married man." At some point,
                    appellant joined decedent in Las Vegas with their children.
                                Subsequently, decedent established the "Chao Te and Liu Jua-
                    Kwa Chen Trust," naming appellant as the sole beneficiary and successor
                    trustee upon decedent's death. Decedent then purchased a house in Las
                    Vegas using community funds, taking title in a joint tenancy with
                    appellant. Thereafter, decedent transferred the titles of the house and the
                    motel to the Trust without respondent's knowledge or consent.
                                Then, in 2005, respondent initiated a divorce action against
                    decedent in the Eighth Judicial District Court of Nevada. In response,
                    decedent filed an action in the Taiwan Taipei District Court to declare
                    decedent and respondent's customary marriage invalid.' That court
                    addressed arguments and evidence submitted by both parties, made
                    findings, applied Taiwanese law, and concluded that decedent and
                    respondent's marriage was valid. After considering decedent's appeal, the
                    Taiwan High Court affirmed the lower court's decision. Finally, the
                    Supreme Court of Taiwan denied decedent's appeal. As a result of these
                    proceedings, the Taiwanese Ministry of the Interior updated its records to
                    reflect that respondent was decedent's wife and that appellant was his
                    "bigamy wife."
                               After the family court proceedings recommenced in Nevada,
                    decedent passed away, divesting the family court of jurisdiction.
                    Appellant then filed a certificate of incumbency with the Clark County

                         'The Nevada district court stayed its proceedings pending the
                    outcome of the Taiwanese action.



    SUPREME COURT
         OF

       NEVADA
                                                         2
01 1947A
,             e
                Recorder's Office to confirm her appointment as successor trustee of the
                Trust. Thereafter, respondent filed an action for quiet title in the Eighth
                Judicial District Court of Nevada to recover an undivided one-half interest
                in the real property decedent transferred to the Trust.
                            After the close of discovery, respondent filed a motion for
                summary judgment. In her opposition to the motion, appellant contended
                for the first time that the putative spouse doctrine applied. According to
                appellant, the putative spouse counterclaim precluded summary
                judgment.
                             In his report and recommendation, the probate commissioner
                applied principles of comity and deferred to the Taiwanese judgments
                regarding the validity of decedent and respondent's marriage. Based on
                this valid marriage, which predated appellant's marriage to decedent, the
                probate commissioner recommended awarding respondent an undivided
                one-half interest in the house and motel. The probate commissioner also
                suggested that the putative spouse doctrine did not apply. 2 Thereafter,
                the district court fully adopted the probate commissioner's report and
                recommendation.
                            On appeal, appellant argues that the district court erred by (1)
                recognizing and adopting the Taiwanese judgments regarding the validity
                of decedent and respondent's marriage, (2) failing to apply the putative
                spouse doctrine, (3) awarding respondent a one-half interest in the house
                held in joint tenancy by decedent and appellant, and (4) refusing to apply


                     2 We note that the probate commissioner should have but did not
                identify the legal authority upon which he relied in making his
                recommendations.



SUPREME COURT
       OF
    NEVADA

                                                     3
(0 1947A
                         laches to respondent's claims. We now affirm the district court's order
                         granting respondent's motion for summary judgment.

                                                         DISCUSSION

                                      We review an order granting summary judgment de novo,
                         viewing all evidence in a light most favorable to the nonmoving party.
                         Wood v. Safeway, Inc., 121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005). We
                         have stated that Is] ummary judgment is appropriate under NRCP 56
                         when the pleadings, depositions, answers to interrogatories, admissions,
                         and affidavits, if any, that are properly before the court demonstrate that
                         no genuine issue of material fact exists, and the moving party is entitled to
                         judgment as a matter of law."       Id. at 731, 121 P.3d at 1031. "Only
                         disputes over facts that might affect the outcome of the suit under the
                         governing law will properly preclude the entry of summary judgment." Id.
                         at 730, 121 P.3d at 1030 (internal quotation omitted). "A factual dispute is
                         genuine when the evidence is such that a rational trier of fact could return
                         a verdict for the nonmoving party." Id. at 731, 121 P.3d at 1031. "Mere
                         allegations and conclusory statements . . . are insufficient to survive
                         summary judgment." King v. Cartlidge, 121 Nev. 926, 928, 124 P.3d 1161,
                         1162-63 (2005).
                         The Principle of Comity
                                      "[C]omity is a principle whereby the courts of one jurisdiction
                         may give effect to the laws and judicial decisions of another jurisdiction
                         out of deference and respect." Mianecki v. Second Judicial Dist. Court, 99
Nev. 93, 98, 658 P.2d 422, 424-25 (1983). A court applying the principle of
                         comity should consider the "duties, obligations, rights and convenience of
                         its own citizens and of persons who are within the protection of its
                         jurisdiction." Id. at 98, 658 P.2d at 425 (internal quotation omitted).
SUPREME COURT
        OF
     NEVADA

                                                               4
(0) 1947A    •71)Sk97)

                                 on.
                              When applying comity to international judgments, Nevada
                  courts may recognize another jurisdiction's judgment only if it was issued
                  by a judicial system comprised of impartial tribunals and procedures
                  compatible with due process of law. Gonzales-Alpizar u. Griffith, 130 Nev.
                  Adv. Op. No. 2, 317 P.3d 820, 826 (2014). Assuming these requirements
                  are satisfied, Nevada courts may still choose not to recognize a foreign
                  judgment if (1) the court issuing that judgment lacked subject matter
                  jurisdiction, (2) the defendant received insufficient notice, (3) the
                  judgment was obtained by fraud, (4) the cause of action or judgment is
                  repugnant to public policy, (5) the judgment contradicts another existing
                  and valid final judgment, or (6) the parties previously agreed to submit the
                  controversy to a different forum. Id.
                              Appellant argues that the district court erred by applying
                  principles of comity and recognizing the Taiwanese judgments because
                  doing so impaired her rights to marital property as a Nevada resident.
                  Respondent contends that the district court acted properly because the
                  Taiwanese courts provided substantive and procedural due process.
                              The record for this appeal shows that the Taiwanese courts
                  were impartial and provided procedures compatible with due process. For
                  example, these courts addressed the arguments and evidence submitted by
                  both sides, made findings, and applied Taiwanese law. Despite an adverse
                  judgment, decedent was also able to file two appeals that resulted in




SUPREME COURT
        OF
     NEVADA

                                                          5
(0) 1947A    ce
                  written decisions. Accordingly, the Taiwanese proceedings afforded
                  decedent due process. 3
                               Additionally, none of the factors that could have justified
                  refusing to afford comity to the Taiwanese judgments were present.
                  Specifically, the record does not support the proposition that the
                  Taiwanese proceedings were corrupt, fraudulent, biased, or unfair. 4
                  Moreover, appellant does not allege that the Taiwanese courts lacked
                  subject matter jurisdiction, the parties previously agreed to hold the
                  proceeding in a different forum, or the judgment contradicts an existing
                  and valid final judgment. Finally, the Taiwanese judgments recognizing
                  that respondent and decedent were lawfully married are not repugnant to
                  public policy. In light of these facts, we conclude that the district court
                  properly applied the principle of comity as a matter of law by recognizing
                  the Taiwanese judgments deeming decedent and respondent's marriage to
                  be valid.




                        3 Wenote that the notice factor is inapplicable here because decedent
                  was the plaintiff-appellant in the Taiwanese proceedings, not the
                  defendant-respondent.

                        4 We reject appellant's argument that the record contained evidence
                  of fraud in the Taiwanese proceedings. First, appellant's contention that
                  respondent's daughter had a willingness to bribe witnesses for false
                  testimony is insufficient to create a genuine issue of material fact that
                  fraud actually occurred in the Taiwanese proceedings. Second, although
                  decedent filed a perjury action against a witness from the Taiwanese
                  proceedings, that action was subsequently dismissed. Therefore, we
                  conclude that this contention lacks merit.



SUPREME COURT
        OF
     NEVADA

                                                       6
(0) 1947A    e>
                Putative Spouse Doctrine
                            It is clearly established that a nonmoving plaintiff may not
                raise new legal claims for the first time in response to a• summary
                judgment motion by a defendant.      See Wasco Prods., Inc. v. Southwall
                Techs., Inc., 435 F.3d 989, 992 (9th Cir. 2006) (stating "summary judgment
                is not a procedural second chance to flesh out inadequate pleadings"
                (internal quotation omitted)); Tucker v. Union of Needletrades, Indus., &
                Textile Emps., 407 F.3d 784, 788 (6th Cir. 2005) (clarifying that once a
                case has progressed to the summary judgment stage, liberal pleadings
                standards that permit leave to amend freely no longer apply). Permitting
                a plaintiff to do otherwise raises concerns of efficiency and judicial
                economy, see Gilmour v. Gates, McDonald & Co., 382 F.3d 1312, 1315
                (11th Cir. 2004), as well as concerns of unfair surprise to the defendant.
                Tucker, 407 F.3d at 788.
                            We conclude that similar concerns of judicial economy and
                unfair surprise arise when a nonmoving defendant raises a new
                counterclaim in response to a summary judgment motion by a plaintiff.
                Here, defendant-appellant raised her putative spouse counterclaim for the
                first time in response to plaintiff-respondent's motion for summary
                judgment. This was improper. Accordingly, we decline to consider this
                issue on appea1. 5




                      The joint tenancy appellant identifies was invalid because
                      5

                respondent did not expressly or impliedly consent to the gift of her share
                of community property. NRS 123.230(2).



SUPREME COURT
       OF
    NEVADA
                                                     7
0) 1947A    e
                            Based on the foregoing, we ORDER the judgment of the
                district court AFFIRMED. 6




                                                    124.AC6°aS17
                                                   Parraguirre      5.4%
                                                                                   J.



                                                    -,411 /4d.                 ,   J.
                                                   Douglas


                                                     Chsza
                                                   Cherry



                cc: Hon. Gloria Sturman, District Judge
                     Ara H. Shirinian, Settlement Judge
                     Reisman Sorokac
                     Solomon Dwiggins & Freer, Ltd.
                     Eighth District Court Clerk




                      6We reject appellant's attempt to inject a laches argument related to
                the dismissed divorce action into respondent's quiet title action. Even if
                the argument was appropriate, it would lack merit here. See Gold v. Gold,
                62 A.2d 540, 542-43 (Md. 1948). Moreover, we conclude that laches was
                inapplicable to respondent's quiet title action, as there was no delay on
                respondent's part that prejudiced appellant. See Carson City v. Price, 113
Nev. 409, 412, 934 P.2d 1042, 1043 (1997).



SUPREME COURT
        OF
     NEVADA
                                                     8
(0) I947A